DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 09/08/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of non-patent literature of Zhu et al. (‘One-step preparation of graphene nanosheets via ball milling of graphite and the application in lithium-ion batteries’).
Claim Objections
Claim 1 is objected to because of the following informalities: it appears “dry billing apparatus” (lns. 2-3) should read ‘dry ball milling apparatus’. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 6 and 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: there is no antecedent basis in the claim for “the dry ball milling apparatus” (ln. 3).
Regarding claim 6: the claim recites “wherein the ball milling takes place using a mixture of the bulk crystalline material having a layered structure to produce composite nanosheets”. It is unclear what else makes up the mixture. Did applicant intend to recite, for example, ‘wherein the bulk crystalline material comprises a mixture of bulk crystalline materials having layered structures, and the mixture is milled in the dry ball milling apparatus to produce composite nanosheets’?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:


Claims 1-3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature of Zhu et al. (‘One-step preparation of graphene nanosheets via ball milling of graphite and the application in lithium-ion batteries’), in view of Jeon et al. (US 2013/0018204 A1), and further in view of Bozalina et al. (US 2016/0185603 A1), hereinafter ‘Zhu’, ‘Jeon’, and ‘Bozalina’.
Regarding claim 1: Zhu discloses a process for producing nanosheets from a bulk crystalline material having a layered structure (pg. 3677, col. 2, ¶ 1, “layered graphite”; pg. 3678, col. 1, ¶ 1, “crystallinity of…GNs”; see Abstract, GNs are graphene nanosheets) the process comprising providing a dry ball milling apparatus (Abstract); and
using the dry ball milling apparatus to ball mill the bulk crystalline material (pg. 3676, last two lines, through pg. 3677, ln. 2) in a reactive gas (pg. 3677, col. 2, ¶ 1, “chemical reaction between dry ice and pristine graphite”),
wherein the nanosheets have a thickness of less than 10 nm (pg. 3678, col. 1, last three lines, “approximately 1.3 nm”).
Zhu is silent regarding the reactive gas being selected from ammonia and a hydrocarbon.
However, Jeon teaches dry milling graphite in the presence of ammonia gas or a hydrocarbon (¶ [0030], “gas phase agents may include…methane, ethane…ammonia”). Jeon 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu such that the dry ball milling of the graphite is performed in the presence of ammonia or a hydrocarbon, thereby obtaining graphitic material having more superior physical and electrical characteristics, as taught by Jeon.
Zhu is also silent regarding wherein the nanosheets (i) are produced by adjusting one or more ball milling parameters selected from milling time, milling speed, milling ball size and milling ball-to-bulk crystalline material weight ratio.
However, Bozalina further teaches a process of wet ball milling graphite, and that a “reduction in thickness can be obtained without a substantial reduction in lateral (in-plane) size of the thinned graphite, depending on factors such as the rotation speed of the milling process [i.e. milling speed, as claimed], etc., resulting in an increase in the aspect ratio indicating an efficient process and a high quality product” (¶ [0073]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotation speed of Zhu’s mill to be adjustable in order to obtain a desired reduction in thickness of the graphite layers which will result in a desired increase in aspect ratio thereby ensuring a high quality product having a thickness of the nanosheets that is less than 10 nm, as taught by Bozalina.
Regarding claim 2, which depends on claim 1: Zhu discloses the material is graphite (pg. 3677, col. 2, ¶ 1).
Regarding claim 3, which depends on claim 1: the modification of Zhu in view of Jeon set forth in claim 1 above teaches the reactive hydrocarbon gas is methane or ethane (¶ [0030] of Jeon).
Regarding claim 5, which depends on any one of claims 1-3: the modification of Zhu in view of Jeon set forth in claim 1 above teaches the ball milling takes place using a mixture of the reactive gases (¶ [0013]). Therefore, because all the limitations of the claimed process have been taught, the examiner takes the position that the claimed doped nanosheets must be produced as a natural result of following the steps.
Regarding claim 8, which depends on any one of claims 1-3: Zhu discloses the ball milling takes place for less than 30 hours (pg. 3677, col. 1, lns. 6-9).
Regarding claim 9, which depends on any one of claims 1-3: Zhu discloses the ball milling speed is 150 rpm (see the ¶ bridging pgs. 3676, 3677). 
Regarding claim 10, which depends on any one of claims 1-3: Zhu discloses the milling ball size ranges form 1-25 mm in diameter (pg. 3677, lns. 2-6).
Regarding claim 11, which depends on any one of claims 1-3: the modification of Zhu in view of Jeon and Bozalina set forth in claim 1 above is silent regarding wherein the milling ball-to-bulk crystalline material weight ratio ranges from 5:1 to 20:1.
However, Bozalina further teaches that the “ball milling process can be carried out efficiently when the grinding media (e.g., the milling balls) are proportional to the crystalline graphite. The proportionality can be in weight, size, volume, density, etc.” (¶ [0057]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon such that the milling ball-to-bulk .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature of Zhu, in view of Jeon and Bozalina, and further in view of Wu et al. (CN 104577063 A), hereinafter ‘Wu’.
Regarding claim 6, which depends on any one of claims 1-3: the modification of Zhu in view of Jeon and Bozalina set forth in claim 1 above is silent regarding the material comprising a mixture of bulk crystalline materials having layered structures, and the mixture is milled in the dry ball milling apparatus to produce composite nanosheets.
However, Wu teaches a method for producing a composite negative pole material (“WS2-MoS2-C”) by ball milling a mixture of tungsten disulphide (WS2), molybdenum disulphide (MoS2), and graphite (C), thereby producing a material with good electrochemical properties (Abstract). It is obvious to the skilled artisan that tungsten disulphide, molybdenum disulphide, and graphite, are crystalline materials having layered structures. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu such that the material comprises a mixture of bulk crystalline materials having layered structures, and the mixture is milled in the dry ball milling apparatus to produce composite negative pole nanosheets, as taught by Wu.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725 

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725